APPEAL OF HENRY FELDHUSEN.Feldhusen v. CommissionerDocket No. 2480.United States Board of Tax Appeals4 B.T.A. 823; 1926 BTA LEXIS 2190; September 15, 1926, Decided *2190 Henry Feldhusen pro se.  A. Calder Mackay, Esq., for the Commissioner.  LITTLETON*823  This is an appeal from the determination of deficiencies in the total amount of $627.35 for the calendar years 1920 and 1921.  FINDINGS OF FACT.  During the calendar years 1920 and 1921, the petitioner was a resident and citizen of California, married and living with his wife.  At the time required by law, the petitioner and his wife filed separate returns for the years involved, each reporting one-half of the income of the marital community for said years.  The Commissioner held that the entire income belonged to the husband and increased the income as shown by his returns by the amounts reported by his wife, and computed the deficiency of $627.35.  OPINION.  LITTLETON: The decision of the question involved in this proceeding is governed by the opinion of the court in , and the decision of the Board in the . Judgment for the Commissioner.